PER CURIAM.
We affirm the judgments and sentences but remand with directions that the sentences be amended to provide for the correct amount of credit for jail time served by appellant. Franklin v. State, 515 So.2d 400 (Fla. 1st DCA 1987).1
ERVIN, ZEHMER and BARFIELD, JJ., concur.

. It appears from the record that appellant’s sentence, imposed pursuant to section 775.084, Florida Statutes (1987), may be in violation of the holding in Barnes v. State, 576 So.2d 758 (Fla. 1st DCA 1991), issued subsequent to sentencing in the case at bar. We do not address this issue, which was not raised either below or before this court. We remand without prejudice to raising this issue by post-trial motion.